

114 S1864 RS: Department of Homeland Security Border Security Metrics Act of 2015
U.S. Senate
2015-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 255114th CONGRESS1st SessionS. 1864[Report No. 114–152]IN THE SENATE OF THE UNITED STATESJuly 27, 2015Mr. Johnson (for himself, Mr. McCain, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsOctober 8, 2015Reported by Mr. Johnson, with an amendment and an amendment to the titleA BILLTo improve national security by developing metrics to measure the effectiveness of security between
			 ports of entry, at points of entry, and along the maritime border.
	
 1.Short titleThis Act may be cited as the Department of Homeland Security Border Security Metrics Act of 2015. 2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (B)the Committee on Homeland Security of the House of Representatives; (C)the Committee on the Judiciary of the Senate; and
 (D)the Committee on the Judiciary of the House of Representatives. (2)Consequence delivery systemThe term Consequence Delivery System means the series of consequences applied by the Border Patrol to persons unlawfully entering the United States to prevent unlawful border crossing recidivism.
 (3)Got awayThe term got away means an unlawful border crosser who— (A)is directly or indirectly observed making an unlawful entry into the United States; and
 (B)is not a turn back and is not apprehended.
 (4)Known migrant flowThe term known migrant flow means the sum of the number of undocumented migrants— (A)interdicted at sea;
 (B)identified at sea, but not interdicted; (C)that successfully entered the United States through the maritime border; or
 (D)not described in subparagraph (A), (B), or (C), which were otherwise reported, with a significant degree of certainty, as having entered, or attempted to enter, the United States through the maritime border.
 (5)Major violatorThe term major violator means a person or entity that has engaged in serious criminal activities at any land, air, or sea port of entry, including—
 (A)possession of illicit drugs; (B)smuggling of prohibited products;
 (C)human smuggling; (D)weapons possession;
 (E)use of fraudulent United States documents; or (F)other offenses that are serious enough to result in arrest.
 (6)Situational awarenessThe term situational awareness means knowledge and unified understanding of current unlawful cross-border activity, including— (A)threats and trends concerning illicit trafficking and unlawful crossings;
 (B)the ability to forecast future shifts in such threats and trends; (C)the ability to evaluate such threats and trends at a level sufficient to create actionable plans; and
 (D)the operational capability to conduct persistent and integrated surveillance of the international borders of the United States.
 (7)Transit zoneThe term transit zone means the sea corridors of the western Atlantic Ocean, the Gulf of Mexico, the Caribbean Sea, and the eastern Pacific Ocean through which undocumented migrants and illicit drugs transit, either directly or indirectly, to the United States.
 (8)Turn backThe term turn back means an unlawful border crosser who, after making an unlawful entry into the United States, promptly returns to the country from which such crosser entered.
 (9)Unlawful border crossing effectiveness rateThe term unlawful border crossing effectiveness rate means the percentage that results from dividing— (A)the number of apprehensions and turn backs; and
 (B)the number of apprehensions, estimated unlawful entries, turn backs, and got aways. (10)Unlawful entryThe term unlawful entry means an unlawful border crosser who enters the United States and is not apprehended by a border security component of the Department of Homeland Security.
			3.Metrics for securing the border between ports of entry
 (a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall develop metrics, informed by situational awareness, to measure the effectiveness of security between ports of entry. The Secretary shall annually implement the metrics developed under this subsection, which shall include—
 (1)estimates, using alternative methodologies, including recidivism data, survey data, known-flow data, and technologically measured data, of—
 (A)total attempted unlawful border crossings; (B)the rate of apprehension of attempted unlawful border crossers; and
 (C)the number of unlawful entries; (2)a situational awareness achievement metric, which measures situational awareness achieved in each Border Patrol sector;
 (3)an unlawful border crossing effectiveness rate; (4)a probability of detection, which compares the estimated total unlawful border crossing attempts not detected by the Border Patrol to the unlawful border crossing effectiveness rate, as informed by paragraph (1);
 (5)an illicit drugs seizure rate for drugs seized by the Border Patrol, which compares the ratio of the amount and type of illicit drugs seized by the Border Patrol in any fiscal year to the average of the amount and type of illicit drugs seized by the Border Patrol in the immediately preceding 5 fiscal years;
 (6)a weight-to-frequency rate, which compares the average weight of marijuana seized per seizure by the Border Patrol in any fiscal year to such weight-to-frequency rate for the immediately preceding 5 fiscal years;
 (7)estimates of the impact of the Consequence Delivery System on the rate of recidivism of unlawful border crossers over multiple fiscal years; and
 (8)an examination of each consequence referred to in paragraph (7), including—
 (A)voluntary return; (B)warrant of arrest or notice to appear;
 (C)expedited removal; (D)reinstatement of removal;
 (E)alien transfer exit program; (F)Operation Streamline;
 (G)standard prosecution; and (H)Operation Against Smugglers Initiative on Safety and Security.
 (b)Metrics consultationIn developing the metrics required under subsection (a), the Secretary shall— (1)consult with the appropriate components of the Department of Homeland Security; and
 (2)as appropriate, work with other agencies, including the Office of Refugee Resettlement of the Department of Health and Human Services and the Executive Office for Immigration Review of the Department of Justice, to ensure that authoritative data sources are utilized.
 (c)Manner of collectionThe data used by the Secretary of Homeland Security shall be collected and reported in a consistent and standardized manner across all Border Patrol sectors, informed by situational awareness.
			4.Metrics for securing the border at ports of entry
 (a) In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall develop metrics, informed by situational awareness, to measure the effectiveness of security at ports of entry. The Secretary shall annually implement the metrics developed under this subsection, which shall include—
 (1)estimates, using alternative methodologies, including survey data and randomized secondary screening data, of—
 (A)total attempted inadmissible border crossings; (B)the rate of apprehension of attempted inadmissible border crossings; and
 (C)the number of unlawful entries; (2)the amount and type of illicit drugs seized by the Office of Field Operations of U.S. Customs and Border Protection at United States land, air, and sea ports during the previous fiscal year;
 (3)an illicit drugs seizure rate for drugs seized by the Office of Field Operations, which compares the ratio of the amount and type of illicit drugs seized by the Office of Field Operations in any fiscal year to the average of the amount and type of illicit drugs seized by the Office of Field Operations in the immediately preceding 5 fiscal years;
 (4)in consultation with the Office of National Drug Control Policy and the United States Southern Command, a cocaine seizure effectiveness rate, which is the percentage resulting from dividing—
 (A)the amount of cocaine seized by the Office of Field Operations; and (B)the total estimated cocaine flow rate at ports of entry along the land border;
 (5)the number of infractions related to travelers and cargo committed by major violators who are apprehended by the Office of Field Operations at ports of entry, and the estimated number of such infractions committed by major violators who are not apprehended;
 (6)a measurement of how border security operations affect crossing times, including— (A)a wait time ratio that compares the average wait times to total commercial and private vehicular traffic volumes at each port of entry;
 (B)an infrastructure capacity utilization rate that measures traffic volume against the physical and staffing capacity at each port of entry;
 (C)a secondary examination rate that measures the frequency of secondary examinations at each port of entry; and
 (D)an enforcement rate that measures the effectiveness of secondary examinations at detecting major violators; and
 (7)a cargo scanning rate that includes— (A)a comparison of the number of high-risk cargo containers scanned by the Office of Field Operations at each United States seaport during the fiscal year to the total number of high-risk cargo containers entering the United States at each seaport during the previous fiscal year;
 (B)the percentage of all cargo that is considered high-risk cargo; and (C)the percentage of high-risk cargo scanned—
 (i)upon arrival at a United States seaport before entering United States commerce; and (ii)before being laden on a vessel destined for the United States.
 (b)Metrics consultationIn developing the metrics required under subsection (a), the Secretary shall— (1)consult with the appropriate components of the Department of Homeland Security; and
 (2)as appropriate, work with other agencies, including the Office of Refugee Resettlement of the Department of Health and Human Services and the Executive Office for Immigration Review of the Department of Justice, to ensure that authoritative data sources are utilized.
 (c)Manner of collectionThe data used by the Secretary of Homeland Security shall be collected and reported in a consistent and standardized manner across all field offices, informed by situational awareness.
			5.Metrics for securing the maritime border
 (a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall develop metrics, informed by situational awareness, to measure the effectiveness of security in the maritime environment. The Secretary shall annually implement the metrics developed under this subsection, which shall include—
 (1)situational awareness achieved in the maritime environment; (2)an undocumented migrant interdiction rate, which compares the migrants interdicted at sea to the total known migrant flow;
 (3)an illicit drugs removal rate, for drugs removed inside and outside of a transit zone, which compares the amount and type of illicit drugs removed, including drugs abandoned at sea, by the Department of Homeland Security’s maritime security components in any fiscal year to the average of the amount and type of illicit drugs removed by the Department of Homeland Security’s maritime components for the immediately preceding 5 fiscal years;
 (4)in consultation with the Office of National Drug Control Policy and the United States Southern Command, a cocaine removal effectiveness rate, for cocaine removed inside a transit zone and outside a transit zone; which compares the amount of cocaine removed by the Department of Homeland Security’s maritime security components by the total documented cocaine flow rate, as contained in Federal drug databases;
 (5)a response rate, which compares the ability of the maritime security components of the Department of Homeland Security to respond to and resolve known maritime threats, whether inside and outside a transit zone, by placing assets on-scene, to the total number of events with respect to which the Department has known threat information; and
 (6)an intergovernmental response rate, which compares the ability of the maritime security components of the Department of Homeland Security or other United States Government entities to respond to and resolve actionable maritime threats, whether inside or outside the Western Hemisphere transit zone, by targeting maritime threats in order to detect them, and of those threats detected, the total number of maritime threats interdicted or disrupted.
 (b)Metrics consultationIn developing the metrics required under subsection (a), the Secretary shall— (1)consult with the appropriate components of the Department of Homeland Security; and
 (2)as appropriate, work with other agencies, including the Drug Enforcement Agency, the Department of Defense, and the Department of Justice, to ensure that authoritative data sources are utilized.
 (c)Manner of collectionThe data used by the Secretary of Homeland Security shall be collected and reported in a consistent and standardized manner, informed by situational awareness.
			6.Air and marine security metrics in the land domain
 (a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Homeland Security shall develop metrics, informed by situational awareness, to measure the effectiveness of the aviation assets and operations of the Office of Air and Marine of U.S. Customs and Border Enforcement. The Secretary shall annually implement the metrics developed under this subsection, which shall include—
 (1)an effectiveness rate, which compares Office of Air and Marine flight hours requirements to the number of flight hours flown by such Office;
 (2)a funded flight hour effectiveness rate, which compares the number of funded flight hours appropriated to the Office of Air and Marine to the number of actual flight hours flown by such Office;
 (3)a readiness rate, which compares the number of aviation missions flown by the Office of Air and Marine to the number of aviation missions cancelled by such Office due to maintenance, operations, or other causes;
 (4)the number of missions cancelled by such Office due to weather compared to the total planned missions;
 (5)the number of subjects detected by the Office of Air and Marine through the use of unmanned aerial systems and manned aircrafts;
 (6)the number of apprehensions assisted by the Office of Air and Marine through the use of unmanned aerial systems and manned aircrafts;
 (7)the number and quantity of illicit drug seizures assisted by the Office of Air and Marine through the use of unmanned aerial systems and manned aircrafts; and
 (8)the number of times that usable intelligence related to border security was obtained through the use of unmanned aerial systems and manned aircraft.
 (b)Metrics consultationIn developing the metrics required under subsection (a), the Secretary shall— (1)consult with the appropriate components of the Department of Homeland Security; and
 (2)as appropriate, work with other agencies, including the Department of Justice, to ensure that authoritative data sources are utilized.
 (c)Manner of collectionThe data used by the Secretary of Homeland Security shall be collected and reported in a consistent and standardized manner, informed by situational awareness.
 7.Data transparencyThe Secretary of Homeland Security shall— (1)in accordance with applicable privacy laws, make data related to apprehensions, inadmissible aliens, drug seizures, and other enforcement actions available to the public, academic research, and law enforcement communities; and
 (2)provide the Office of Immigration Statistics of the Department of Homeland Security with unfettered access to the data described in paragraph (1).
			8.Evaluation by the government accountability office and the secretary of homeland security
			(a)Metrics report
 (1)Mandatory disclosuresThe Secretary of Homeland Security shall submit an annual report containing the metrics required under sections 3 through 6 and the data and methodology used to develop such metrics to—
 (A)the appropriate congressional committees; and (B)the Comptroller General of the United States.
 (2)Permissible disclosuresThe Secretary of Homeland Security, for the purpose of validation and verification, may submit the annual report described in paragraph (1) to—
 (A)the National Center for Border Security and Immigration; (B)the head of a national laboratory within the Department of Homeland Security laboratory network with prior expertise in border security; and
 (C)a Federally Funded Research and Development Center sponsored by the Department of Homeland Security.
 (b)GAO reportNot later than 270 days after receiving the first report under subsection (a)(1), and biannually biennially thereafter for the following 10 years, the Comptroller General of the United States, shall submit a report to the appropriate congressional committees that—
 (1)analyzes the suitability and statistical validity of the data and methodology contained in such report; and
 (2)includes recommendations to Congress on— (A)the feasibility of other suitable metrics that may be used to measure the effectiveness of border security; and
 (B)improvements that need to be made to the metrics being used to measure the effectiveness of border security.
 (c)State of the border reportNot later than 60 days after the end of each fiscal year through fiscal year 2025, the Secretary of Homeland Security shall submit a State of the Border report to the appropriate congressional committees that—
 (1)provides trends for each metric under sections 3 through 6 for the last 10 years, to the extent possible;
 (2)provides selected analysis into related aspects of illegal flow rates, including legal flows and stock estimation techniques; and
 (3)includes any other information that the Secretary determines appropriate. (d)Metrics update (1)In generalAfter submitting the final report to the Comptroller General under subsection (a), the Secretary of Homeland Security may reevaluate and update any of the metrics required under sections 3 through 6 to ensure that such metrics—
 (A)meet the Department of Homeland Security’s performance management needs; and (B)are suitable to measure the effectiveness of border security.
 (2)Congressional notificationNot later than 30 days before updating the metrics under paragraph (1), the Secretary shall notify the appropriate congressional committees of such updates.Amend the title so as to read: A bill to improve national security by developing metrics to measure the effectiveness of security
			 between ports of entry, at ports of entry, and along the maritime border..October 8, 2015Reported with an amendment and an amendment to the title